                            More                                                                                                    Create Blog   Sign In




One Hot Mess
You'll laugh. You'll cry. You'll feel better about yourself. I promise.



 We d n e s d a y, S e p t e m b e r 5 , 2 0 1 8                                                             Most Read This Week


 Why Anonymous Content is Bullshit                                                                             Wait...Did I Just Eat a
                                                                                                               Testicle?

 Two years ago, someone tried to get me fired for my blog. It was one of the scariest and darkest              This is MATRICIDE.
 moments of my career.
                                                                                                               10 Ways to Drive Your Man
 Although she didn't ultimately succeed, at the time I really thought she might. She wrote and                 CRAZY in Bed!
 persistently called the newspaper, her legislators, and my employer. I got a lawyer. It lasted months.
                                                                                                               I Wish I Could Have Been in
                                                                                                               the Room Where That 1989
 Throughout the entire difficult and humiliating ordeal, there was one thing I could be proud of: I stood      Juicy Fruit Gum Ad Was
 behind every word I’d ever written, with my name attached to it. I own my writing, whether I'm                Written
 dashing off a blog post or signing a pleading in court.
                                                                                                               Ladies, This is the Vaginal
                                                                                                               Secretion Sweetener You Did
 This complainant's screeds to Anyone Who Would Listen™ included a smug “revelation” of my identity,           Not Know You Needed!
 as if I'd ever tried to hide who I was for even one second, and she was a gumshoe detective who was
 unmasking me, Scooby Doo-style, to the world.                                                                 David Bowie's Junk

                                                                                                               You Wanna Burn Down the
 My professional life and my life as a blogger are two separate and distinct parts of my existence, with       Patriarchy? Here Are 5 Simple
 the former, fortunately, protected by the First Amendment. It wouldn't take anyone with a WiFi                Rules to Help You Do That
 connection more than two clicks to "figure out" who I am. My blog was never a secret to anyone. My
                                                                                                               This Should Make Us All Very
 identity has never been a secret.
                                                                                                               Mad.

 And that's because anonymous writing (in my opinion) is a coward's endeavor. And if it's one thing I'm        10 Signs My Kids Are Possessed
 not, it's a coward. As a general rule, I do not believe in anonymous writing. Not on the internet, not in     by Demons--And Yours Could
 comment threads, and not in newspapers. If you have something that's important enough to say, and             Be Next!
 demand another person’s time and attention to read, you should have the courage to own it.
                                                                                                               Top 10 George Washington
                                                                                                               Scandals
 I thought about this again when reading today's anonymous op-ed in the New York Times from a "senior
 Trump administration official" assuring the country that there are "adults" embedded in the
 administration, working to save America from Trump's worst impulses.                                        Labels

                                                                                                               Advertising & Marketing (55)
 The Times defended the "rare” and (not coincidentally) click-baiting “step" of publishing anonymous
                                                                                                               Alaskana (251)
 content:
                                                                                                               Animal Kingdom (53)
       [A]t the request of the author, a senior official in the Trump administration whose                     Asshats (399)
       identity is known to us and whose job would be jeopardized by its disclosure. We believe                Awkward! (31)
       publishing this essay anonymously is the only way to deliver an important perspective to
                                                                                                               Bingo! (10)
       our readers.
                                                                                                               Books & Movies (68)
 Uh huh.                                                                                                       Childhood Stories (64)
                                                                                                               Comics (31)
 Predictably, ten zillion hot takes followed. Anonymity was good, because otherwise we’d be focusing           Flowcharts (28)
 on the author and not the content, and this person would be fired and no longer able to nobly “protect        Food (88)
 us" from Trump. Also: EVER HEAR OF THE FEDERALIST PAPERS?! GOTCHA!                                            Friendship (45)
                                                                                                               Good Times With Technology
 Put aside the fact that it's un-democratic and alarming that the nation's top elected official is             (64)
 apparently being controlled by unelected appointees. That's called a coup. And simply "waiting out"           Health & Fitness (63)
 Trump's presidency while the "grownups in the room" save us all is a failing that everyone now serving
                                                                                                               Limericks (17)
 in Congress must live with--forever--as an abdication of their office and its own act of profound
                                                                                                               Miscellaneous (184)
 cowardice.
                                                                                                               Music (63)

 The more cynical (and to my mind, accurate) view of the Times op-ed is that its author is protecting          Neurotic Musings (165)
 themselves. Their career, their reputation, their party, and their future. They want their cake and they      Parenting (320)
 want to eat it too. They want plausible deniability when this national nightmare ends and the                 Raps n' Bars (28)
 inevitable reckoning comes. They want to pull a self-satisfied “I told you so" someday, without having        Style & Fashion (88)
 to accept or acknowledge their complicity in what’s happened and continues to happen on their                 Women (212)
 watch.

                                                                                                                                      Exhibit I
                                                                                                                                   Page 1 of 3

             Case 3:19-cv-00025-JWS Document 56-9 Filed 03/26/21 Page 1 of 3
                                                                                                         About Me
It’s an insurance policy, taken out on the public and administered by a major newspaper. Nothing                           One Hot Mess
more. That's called cowardice and lack of character.
                                                                                                                        View my complete
                                                                                                                        profile
And I'm sorry, but it's bullshit.




                                                                                                         Blog Archive

                                                                                                         ► 2021 (5)
                                                                                                         ►

                                                                                                         ► 2020 (28)
                                                                                                         ►

                                                                                                         ► 2019 (66)
                                                                                                         ►

                                                                                                         ▼ 2018 (235)
                                                                                                         ▼
                                                                                                           ► December (8)
                                                                                                           ►

                                                                                                           ► November (13)
                                                                                                           ►

                                                                                                           ► October (14)
                                                                                                           ►

                                                                                                           ▼ September (19)
                                                                                                           ▼
                                                                                                              It Feels Extra Bad Being a
                                                                                                                  Woman Lawyer This
                                                                                                                  Week
                                                                                                              I Rewrote No Scrubs for
                                                                                                                 2018
                                                                                                              Top 10 George Washington
 Posted by One Hot Mess at 8:27 PM                                                                              Scandals

 Labels: Miscellaneous                                                                                        The Reckoning
                                                                                                              Steff McKee for SCOTUS!
                                                                                                              I Have a Leaked Diary Entry
                                                                                                                 from 1982 Brett
No comments:                                                                                                     Kavana...
                                                                                                              The False Alarm Friend

Post a Comment                                                                                                I Wanna Do X With an
                                                                                                                 Octopus!
Note: Only a member of this blog may post a comment.                                                          The Kavanaugh Circus All
                                                                                                                Boils Down to One Word:
                                                                                                                E...
     Enter your comment...                                                                                    Nothing Will Ever Come of
                                                                                                                This, Because No One
                                                                                                                Wit...
                                                                                                              Being a Mom is SO FUCKING
                                                                                                                STRESSFUL Y’ALL!
             Comment as:           Google Accoun                                                              Widespread Manic Panic
                                                                                                                Room: A Step by Step
                                                                                                                Guide ...
     Publish             Preview                                                                              Inspiring! This Woman
                                                                                                                 Brought a Tuna Salad
                                                                                                                 Sandwic...
Newer Post                                         Home                                     Older Post        Are You Fucking Kidding Me
                                                                                                                With This?
Subscribe to: Post Comments (Atom)
                                                                                                              Interview With the
                                                                                                                 Stranded Steller Sea
                                                                                                                 Lion in Sitka
                                                                                                              Embezzlement is Kind of a
                                                                                                                Friendship Dealbreaker
                                                                                                              Why Anonymous Content is
                                                                                                                Bullshit
                                                                                                              Please, Anything But a
                                                                                                                 Quote Unquote Idea
                                                                                                                 Person
                                                                                                              De-Platforming Hate
                                                                                                                Speech is Not a Slippery
                                                                                                                Slope

                                                                                                           ► August (11)
                                                                                                           ►

                                                                                                           ► July (14)
                                                                                                           ►

                                                                                                           ► June (18)
                                                                                                           ►

                                                                                                           ► May (26)
                                                                                                           ►

                                                                                                           ► April (27)
                                                                                                           ►

                                                                                                           ► March (27)
                                                                                                           ►
                                                                                                                                 Exhibit I
                                                                                                                              Page 2 of 3

               Case 3:19-cv-00025-JWS Document 56-9 Filed 03/26/21 Page 2 of 3
                                                            ► February (29)
                                                            ►

                                                            ► January (29)
                                                            ►

                                                          ► 2017 (479)
                                                          ►

                                                          ► 2016 (667)
                                                          ►

                                                          ► 2015 (731)
                                                          ►

                                                          ► 2014 (187)
                                                          ►




                      Simple theme. Powered by Blogger.




                                                                            Exhibit I
                                                                         Page 3 of 3

Case 3:19-cv-00025-JWS Document 56-9 Filed 03/26/21 Page 3 of 3
